Motion Granted; Appeal Dismissed and Majority and Dissenting Opinions filed
April 1, 2021.




                                       In the

                     Fourteenth Court of Appeals


                               NO. 14-20-00227-CV

           OTTO SIMMANK AND MINA SIMMANK, Appellants

                                         v.

            GLEN CRONIN AND JANNA WALLACE, Appellees

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-22349


                            DISSENTING OPINION

      Appellants previously notified this court that they filed for bankruptcy and
therefore the automatic stay in bankruptcy applies. See 11 U.S.C. § 362(a); see also
Tex. R. App. P. 8.2 (separate state suspension due to federal bankruptcy filing).

      Without filing a motion to reinstate under Texas Rule of Appellate
Procedure 8.3, appellants filed a motion to dismiss their appeal, stating “Dismissal
is called for in the Order Confirming Plan of Reorganization in Cause No. 19-51435-
CAG; In Re Otto John Simmank, and Wife Mina Sue Simmank, Debtors; United
States Bankruptcy Court for the Western District of Texas.” Appellants did not
attach a certified copy of the bankruptcy court’s order or otherwise comply with
Rule 8.3.

       Exhibit 4 to appellants’ April 30, 2020 motion to extend time to make
arrangements to pay for the clerk’s record and reporter’s record is an uncertified
order from the bankruptcy court, dated October 21, 2019, which states the following:

       IT IS FURTHER ORDERED that pursuant to section 362(d)(1) of
       the Bankruptcy Code, cause exists to modify the automatic stay, so that
       Movants may proceed in the case styled Otto Simmank v. Glen Cronin,
       et al., Cause No. 2016-22349, filed in the 151st District Court of Harris
       County, Texas to seek relief from the Order of Dismissal and proceed
       with entry of a final judgment in the State Court Case.

       IT IS FURTHER ORDERED that once Movants obtain a judgment
       against Debtors, Movants will be stayed from undertaking any
       collection efforts against Debtors; instead, Movants will be allowed to
       file a claim in the above referenced Bankruptcy Case and participate in
       the Bankruptcy Case to obtain a recovery from Debtors on the
       judgment.

There appears to be no order, certified or not, from the bankruptcy court filed in this
court lifting the stay for appellate proceedings. See Tex. R. App. P. 8.3(a). From
reviewing the October 21, 2019 bankruptcy-court order (and nothing else), this
appeal appears to be stayed. This court should require the parties to comply with
Rule 8.3 and file a motion to reinstate that (1) reasonably explains why this court
has the power to grant appellants’ motion to dismiss and (2) contains the certified
copies of the relevant bankruptcy court’s orders. But the court does not follow Rule
8.3.

       The Supreme Court of Texas has bluntly stated that “[a]n action taken in
violation of the automatic stay is void, not merely voidable.” Cont’l Casing Corp. v.
                                          2
Samedan Oil Corp., 751 S.W.2d 499, 501 (Tex. 1988). This court has no record on
which to know whether the automatic stay is in place regarding this appeal. If the
stay is in effect, then the court’s order is void.

       As the saying goes, a void order is a void order. This court should not be
issuing potentially void orders, and the Texas Rules of Appellate Procedure provide
a means to prevent that from occuring.

       Because the court does not require the parties to follow Rule 8.3 and resolve
the bankruptcy issue, I dissent.




                                          /s/       Charles A. Spain
                                                    Justice


Panel consists of Chief Justice Christopher and Justices Spain and Wilson. (Wilson,
J., majority.)




                                                3